Citation Nr: 1016819	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  06-15 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a rating in excess of 10 percent for internal 
derangement, left knee, with traumatic arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1978 to July 1982 
and from September 1982 to August 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.


FINDINGS OF FACT

1.  The Veteran's flexion in his left knee that was not 
limited to 30 degrees at any point during the appellate 
period.    
 
2.  There is no evidence during the appeal period that the 
Veteran's left knee disability has manifested lateral 
instability or recurrent subluxation; ankylosis of the joint; 
dislocation of the cartilage; or incapacitating 
exacerbations.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a left 
knee disability are not met at any time during the appellate 
period.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5010-5260, 5003, 5010, 5024, 5256, 5257, 
5258, 5259, 5260, 5261, 5262 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With respect to the Veteran's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.

Prior to the initial adjudication of this claim, a letter 
dated in August 2004 fully satisfied the duty to notify 
provisions listed under 38 C.F.R. § 3.159(b)(1) (2009).  See 
also Quartuccio, at 187.  A letter dated in March 2006 
fulfilled the VA's notice requirements regarding informing 
the Veteran of how effective dates are assigned, in 
compliance with Dingess/Hartman v. Nicholson,  19 Vet. App. 
473 (2006).  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and other pertinent 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO obtained VA treatment records 
dated from February 2004 to June 2009.  The Veteran was 
afforded VA medical examinations for his left knee disability 
in November 2004 and August 2008.  Significantly, neither the 
Veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Rating

As noted above, the Veteran claims that his service-connected 
left knee disability are more disabling than currently 
evaluated.  For historical purposes, it is noted that service 
connection was established for this disability in a December 
1996 decision.  In June 2004, the RO received the Veteran's 
claim requiring an increased rating for his left knee 
disability.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Pyramiding, the evaluation of the same disability, or the 
same manifestation of a disability, under different 
diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is 
possible, however, for a Veteran to have separate and 
distinct manifestations attributable to the same injury, 
which would permit a rating under several diagnostic codes.  
The critical element permitting the assignment of multiple 
ratings under several diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

The Veteran's left knee disability is currently rated as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5010-5260.  Hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen.  38 C.F.R. § 4.27.  Diagnostic Code 5010 pertains to 
traumatic arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5010.  Diagnostic Code 5260 pertains to limitation of flexion 
of the leg.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  
Diagnostic Code 5261, which contemplates limitation of 
extension of the leg, is also applicable in this instance.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.

When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a.  

Diagnostic Code 5010 provides that arthritis due to trauma 
that is substantiated by x-ray findings is to be rated as 
degenerative arthritis.  Diagnostic Code 5003 provides that 
degenerative arthritis that is established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  

When there is some limitation of motion of the specific joint 
or joints involved that is noncompensable (0 percent) under 
the appropriate diagnostic codes, Diagnostic Code 5003 
provides a rating of 10 percent for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. 

For purpose of rating disability from arthritis, the knee is 
considered a major joint. 38 C.F.R. § 4.45(f).

When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a.

Diagnostic Code 5257 provides ratings for other impairment of 
the knee that includes recurrent subluxation or lateral 
instability.  Slight recurrent subluxation or lateral 
instability of the knee is rated 10 percent disabling; 
moderate recurrent subluxation or lateral instability of the 
knee is rated 20 percent disabling; and severe recurrent 
subluxation or lateral instability of the knee is rated 30 
percent disabling.  38 C.F.R. § 4.71a.  Separate disability 
ratings are possible for arthritis with limitation of motion 
under Diagnostic Code 5003 and instability of a knee under 
Diagnostic Code 5257.  See VAOPGCPREC 23-97.  When x-ray 
findings of arthritis are present and a Veteran's knee 
disability is rated under Diagnostic Code 5257, the Veteran 
would be entitled to a separate compensable rating under 
Diagnostic Code 5003 if the arthritis results in 
noncompensable limitation of motion or objective findings or 
indicators of pain.  See VAOPGCPREC 9-98.

Diagnostic Code 5260 provides ratings based on limitation of 
flexion of the leg.  Flexion of the leg limited to 60 degrees 
is rated noncompensably (0 percent) disabling; flexion of the 
leg limited to 45 degrees is rated 10 percent disabling; 
flexion of the leg limited to 30 degrees is rated 20 percent 
disabling; and flexion of the leg limited to 15 degrees is 
rated 30 percent disabling.  38 C.F.R. § 4.71a.  See 
VAOPGCPREC 09-04 (separate ratings may be granted based on 
limitation of flexion (Diagnostic Code 5260) and limitation 
of extension (Diagnostic Code 5261) of the same knee joint). 

Diagnostic Code 5261 provides ratings based on limitation of 
extension of the leg.  Extension of the leg limited to 5 
degrees is rated noncompensably (0 percent) disabling; 
extension of the leg limited to 10 degrees is rated 10 
percent disabling; extension of the leg limited to 15 degrees 
is rated 20 percent disabling; extension of the leg limited 
to 20 degrees is rated 30 percent disabling; extension of the 
leg limited to 30 degrees is rated 40 percent disabling; and 
extension of the leg limited to 45 degrees is rated 50 
percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 
(separate ratings may be granted based on limitation of 
flexion (Diagnostic Code 5260) and limitation of extension 
(Diagnostic Code 5261) of the same knee joint). 

Normal ranges of motion of the knee are to 0 degrees in 
extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, 
Plate II.  

Turning to the relevant evidence of record, the Veteran 
sought treatment with VA for knee pain in March 2004.  He 
reported chronic pain in his left knee.  At the time of 
examination the Veteran described the pain as aching and 
indicated it was a 6 on a scale from 1 to 10.  

The Veteran's claim was received in June 2004.  In it the 
Veteran claimed that he was no longer able to work as a truck 
driver because of his knee disability.

The Veteran was afforded a VA examination in November 2004.  
The Veteran complained that his knee frequently gave out on 
him and he had constant pain that rated a 5 on a scale from 1 
to 10.  He also reported having flare ups once a week that 
usually come on when he is getting in and out of his truck or 
walking on rough terrain.  During a flare up he described the 
pain as a 9 or 10 out of 10.  He treated flare ups with rest 
and medication.  

The Veteran did not use a crutch, brace, or other assistive 
device.  He had no episodes of dislocation or recurrent 
subluxation.  The Veteran reported having to stop frequently 
when driving his truck because of his knee.  His knee also 
bothered him when working with search dogs walking on rough 
terrain and while fishing.  

Upon examination the Veteran had active motion in his left 
knee from 0 to 90 degrees.  The Veteran had passive motion 
from 0 to 120 degrees.  The Veteran had pain after repetitive 
motion and in the extremes of flexion beyond 90 degrees.  His 
range of motion did not change after repetitive testing.  The 
Veteran had no effusion, edema, erythema, or warmth in his 
knee.  He had an antalgic gait when walking.  The knee was 
stable to varus and valgus stress both in full extension and 
at 30 degrees of flexion.  The Veteran had negative 
Lachman's, drawer, and McMurray's tests.  He was tender to 
palpation over his medial joint.  

X-rays showed moderate joint space narrowing in the Veteran's 
left knee.  He had mild narrowing of his lateral joint space.  
There was no patellofemoral narrowing.  

The examiner addressed DeLuca stating that there was pain 
with range of motion testing and it was conceivable that pain 
could further limit function as described particularly after 
the Veteran was on his feet all day.  However, the examiner 
was not able to express any additional limitations in terms 
of additional limitation of motion.

The Veteran was afforded another VA examination in August 
2008.  The Veteran indicated he was experiencing pain that 
was about a 2 or 3 on a scale of 1 to 10.  He also stated 
that a couple of days a week the pain would increase to about 
7 out of 10.  He called this a flare up and said they 
occurred when he was going in and out of his truck a lot or 
when he walked more than 30 minutes.  The Veteran denied 
using assistive devices.  He indicated that on some days he 
can walk more than two hours but on others less than 30 
minutes.  He stated his knee had gotten progressively worse 
over the years.  The Veteran said that his knee affected his 
daily living by preventing certain activities including 
walking, stairs, squatting, and bending.  He has been able to 
get by at work by modifying his activities.  

Upon examination the Veteran's left knee had active and 
passive motion from 0 to 130 degrees.  He had pain in the 
last 10 degrees of flexion only.  There was no increased pain 
or decreased range of motion with repetition.  His knee was 
stable with varus and valgus stress at 0 degrees and 30 
degrees of flexion.  He was stable with anterior and 
posterior drawer.  He had negative Lachman's.  McMurray's was 
painful on the medial side, but there was no click.  It was 
negative on the lateral side.  The Veteran was extremely 
tender to palpation about the medial joint line only.  There 
was no effusion, overlying skin changes, or masses.  He had a 
mild antalgic gait.  X-rays showed moderate medial 
compartment joint narrowing.

The examiner diagnosed the Veteran with moderate 
posttraumatic arthritis of the medial compartment of the left 
knee.  The arthritis was more likely than not the result of 
the Veteran's previous injury.  At the time of the 
examination the Veteran was no seeing anyone for his problems 
and was able to perform activities of daily living with 
minimal to no difficulty.  

The examiner addressed DeLuca stating that there was pain 
with range of motion testing and it was conceivable that pain 
could further limit function as described particularly after 
the Veteran was on his feet all day.  However, the examiner 
was not able to express any additional limitations in terms 
of additional limitation of motion.

In May 2009 the Veteran was afforded a VA examination to 
assess posttraumatic stress disorder.  At the time of that 
examination the Veteran indicated that he was employed as a 
truck driver.

In light of the evidence the Veteran is not entitled to an 
increased rating for his left knee disability.  The Veteran's 
disability manifests through limited range of motion and pain 
on motion.  However, at no point during the appeal period was 
the Veteran's flexion in his left knee limited to 30 degrees 
as required for the 20 percent rating under Diagnostic Code 
5260.  The Veteran's flexion exceeded this range in both C&P 
examinations and there is no other evidence indicating that 
the Veteran had flexion limited to 30 degrees.  The Board has 
considered functional loss due to pain, etc., and notes that 
on examination the Veteran's pain well after the 30 degrees 
flexion required for the higher rating.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The Board has considered whether any other relevant 
diagnostic code would allow for a higher disability rating at 
any time during the pendency of the Veteran's claim. However, 
the evidence of record does not demonstrate that the Veteran 
has exhibited any symptoms that would warrant the application 
of any other diagnostic code throughout the pendency of the 
claim.  The Veteran's knee disability does not manifest 
instability, ankylosis, or tibia malunion.  38 C.F.R. § 
4.71a, Diagnostic Codes 5256, 5257, 5258, 5259, 5262.  As 
such, the Veteran would not be entitled to a higher 
disability evaluation under any other diagnostic code, and 
his claim is denied.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held 
that a claim for total disability based on individual 
unemployability (TDIU) is part of an increased rating claim 
when such claim is raised by the record.  Here, the record 
indicates that the Veteran is employed.  As such, 
consideration of TDIU is unnecessary because the Veteran is 
currently employed.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to an increased rating 
for the Veteran's internal derangement, left knee with 
traumatic arthritis, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board finds that this matter need not be remanded to have 
the RO refer the Veteran's claim to the Under Secretary for 
Benefits or to the Director of the Compensation and Pension 
Service, pursuant to 38 C.F.R. § 3.321(b), for assignment of 
an extraschedular rating.  The Board notes the above 
determination is based on application of pertinent provisions 
of the VA's Schedule for Rating Disabilities, and there is no 
showing that the Veteran's disability reflects so exceptional 
or so unusual a disability picture as to warrant the 
assignment of a higher rating on an extraschedular basis, and 
indeed, neither the Veteran nor his representative have 
identified any exceptional or unusual disability factors. 
 See 38 C.F.R. § 3.321.  The Board observes that there is no 
showing the disability results in marked interference with 
employment.   His disability has not required any, let alone, 
frequent periods of hospitalization, or otherwise rendered 
impractical the application of the regular schedular 
standards.  Absent evidence of these factors, the criteria 
for submission for assignment of an extraschedular rating are 
not met.  Thus, a remand this claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not 
necessary.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a rating in excess of 10 percent for internal 
derangement, left knee, with traumatic arthritis is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


